DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-3, 5, 8-10, 12-21, 2325 and 27 are pending and are under examination.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Information Disclosure Statement
The information disclosure statement filed 4/9/21 and 5/14/21 have been considered.  A initialed copy is enclosed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5, 8, 9, 10,  12, 13, 16-21, 23 and 25 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-12, 14-15, 18-20  of copending Application No. 16/604,325 (‘325). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘325 claims disclose a method for treating an inflammatory or autoimmune condition and one or more 
The inflammatory or autoimmune condition is of the joints or is associated with arthritis, such as osteoarthritis or rheumatoid arthritis.
The inflammatory or autoimmune condition is of the gastrointestinal tract such as inflammatory bowel disease or a gastrointestinal infection or condition associated with a gastrointestinal infection. The inflammatory bowel disease is ulcerative colitis, Crohn’s disease or irritable bowel syndrome.
The  ‘325 claims disclose the method steps of claims 19-21, 23 and 25.
The inflammatory or autoimmune condition is of the skin and is psoriasis, dermatitis, eczema, rosacea, acne or ichtyosis.
The inflammatory or autoimmune condition is of the nails and is associated with a fungal infection.
The  ‘325 claims disclose the method steps of claims 19-21, 23 and 25.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2, 5, 15  and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Mogna et al US 2016/0106787 4/21/2016.
Claim 1: Mogna et al disclose a method for treating or preventing inflammation or an inflammatory condition or one or more symptoms associated therewith in a subject  (see abstract, paragraphs 1-12) comprising administering to the subject a composition comprising Lactobacillus paracasei (see paragraph13).
Claim 2, 5: Mogna et al disclose the inflammation is of the urinary tract caused or induced by bacterial infection (see paragraphs 1-12).
Claim 15:the conditions of the urinary tract is cystitis. See paragraph 7.
Claims 19-21: It is noted that the  method steps of claim 19-21, can stand alone as Mogna et al disclose administering to a subject a composition comprising administering to “a subject” a composition comprising Lactobacillus paracasei.


Claim(s) 1-3, 5, 19-21, 23 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin et al. Foodborne Pathogens and Disease. Volume 11, Number 8, 2014 (cited in IDS).
Claims 1-3, 5: Yin et al disclose a method for treating or preventing inflammation or one or more symptoms associated therewith wherein the inflammation is inflammation of the gastrointestinal tract caused or induced by a Salmonella infection, comprising administering to said subject  a composition comprising Lactobacillus zeae. See abstract, table 3, table 4.

Claim 19-21: Yin et al disclose a method for treating or preventing a bacterial infection of the gastrointestinal tract, comprising administering to a subject Lactobacillus zeae, wherein the infection is Salmonella and the infection 

Claim 23, 25: Yin et al disclose a method for inhibiting and/or preventing adhesion of a bacterial pathogen to the gastrointestinal mucosa and/or invasion by the pathogen of gastrointestinal epithelial cells in a subject, comprising administering to the subject a composition comprising Lactobacillus zeae, wherein the composition comprising Lactobacillus zeae lowers the intestinal Salmonella (a bacterial pathogen that colonizes the lower gastrointestinal tract). See abstract, table 3 and  table 4.


Claim(s) 1-3 , 8-10, 12, 14, and 16-21  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon, Howard M (“Simon”). WO 2017/184766 10/26/2017.
Simon et al disclose a method for  treating or preventing inflammation or an inflammatory or autoimmune condition, one or more symptoms associated therewith in a subject comprising administering to the subject Lactobacillus paracasei (see paragraphs 15, 18, 48.
Claim 2 and 17-18: the inflammatory or autoimmune condition is of the joint e.g. rheumatoid arthritis or osteoarthritis. See paragraph 134.
Claim 8-10 and 12: the condition is a gastrointestinal inflammation such as inflammatory bowel disease, ulcerative colitis. See paragraph 128.
Claim 3 and 14: Simon et al disclose that the gastrointestinal inflammation or condition of the gastrointestinal tract is gingivitis or periodontitis (paragraph 141).
Claim 16: the condition is psoriasis, dermatitis, rosacea, eczema. See paragraph 132.
.

Claim(s) 1, 2, 5, 16, 19, 20,  21 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finlayson et al. US 2016/0066582 3/10/2016.
Claims 1, 2,  5, 16, 19-21 and 27: Finlayson et al disclose a method for treating or preventing inflammation or an inflammatory  condition or one or more symptoms associated therewith, in a subject comprising a composition administering to the subject a composition comprising one or more strains of Lactobacillus buchneri, Lactobacillus paracasei, Lactobacillus parafarraginis, Lactobacillus diolivorans Lactobacillus rapi or Lactobacillus zeae and or culture supernatant or cell free filtrate derived from culture media in which the lactobacillus has been cultured, wherein the inflammation, inflammatory condition is caused or induced by a bacterial pathogen wherein the inflammation is mastitis or scab ( a skin lesion which is a dry rusty brown crust formed over a wound1 (see abstract, paragraph 37-38, paragraph 61, example 7, claim 20-23). With respect to claim 27: Since Finlayson disclose a method of treating said scab, thus a method of promoting wound healing is disclosed.
It is noted that the  method steps of claim 19-21, can stand alone as Finlayson et al disclose administering to a subject a composition comprising administering to “a subject” a composition comprising one or more strains of Lactobacillus buchneri, Lactobacillus paracasei, Lactobacillus parafarraginis, Lactobacillus diolivorans Lactobacillus rapi or Lactobacillus zeae and or culture supernatant or cell free filtrate derived from culture media in which the lactobacillus has been cultured


1-2, 16, 19-21, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wirth et al. WO 2016/124239 8/11/2016.
Claim 1: Wirth et al disclose a method of treating and preventing for treating a skin dysfunction e.g. skin inflammation or one or more symptoms associated therewith (see pages 1-4) in a subject comprising administering to the subject Lactobacillus buchneri, Lactobacillus paracasei, Lactobacillus parafarraginis, Lactobacillus diolivorans Lactobacillus rapi or Lactobacillus zeae . See page 35 line 30, page 36 line 28, page 38 lines 17,  lines 25-34 to page 39 lines 1-3.

Claim 2: the inflammation is of the skin (see page 1-4).
Claim 16: the skin dysfunction is eczema, psoriasis, dermatitis, ulcer, wound, lupus erythematosus, neurodermatitis. See page 100 claims 17-18 and page 101 claim 22.

Claim 19-21: Wirth et al disclose the method step of administering to a subject a Lactobacillus species as set forth above.
Claim 27: Wirth et al disclose a method for promoting wound healing in a subject, comprising administering to the subject a Lactobacillus species as set forth above. See page 100 claims 17-18 and page 101 claim 22.

Status of the Claims
Claims 1-3, 5, 8-10, 12-21, 23, 25 and 27 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 scab. (n.d.) Farlex Partner Medical Dictionary. (2012). Retrieved February 18 2022 from https://medical-dictionary.thefreedictionary.com/scab